991 F.2d 811
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.MINIDOKA IRRIGATION DISTRICT, Plaintiff-Petitioner,v.The UNITED STATES DEPARTMENT OF the INTERIOR;  Manuel Lujan,Secretary of the Interior;  Dennis Underwood, Commissionerof Reclamation;  John W. Keys, III, Regional Director ofReclamation, Defendants-Respondents.
Misc. No. 372.
United States Court of Appeals, Federal Circuit.
March 25, 1993.

D.Idaho
PETITION TO APPEAL RETURNED.
ORDER
MICHEL, Circuit Judge.


1
Minidoka Irrigation District submits a "petition for permission to appeal" the January 27, 1993 order of the United States District Court for the District of Idaho transferring Minidoka's case to the Court of Federal Claims.


2
After reviewing Minidoka's petition, it is clear that the district court has not certified this order for immediate appeal pursuant to 28 U.S.C. § 1292(b), (c)(1).   Rather, this order is appealable as of right pursuant to 28 U.S.C. § 1292(d)(4)(B) (allowing a party to appeal an order granting or denying a motion to transfer to the Court of Federal Claims).   Accordingly, if Minidoka wishes to appeal the transfer order, it must file a notice of appeal in the district in accordance with the procedures set forth in the Federal Rules of Appellate Procedure.


3
Accordingly,

IT IS ORDERED THAT:

4
The Clerk is directed to return Minidoka's "petition for permission to appeal" to Minidoka.